Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 23, 24, 25, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, 20, 23, 24, 25, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mingucci (ITRN20110009A1 provided by Applicant without translation; translation included by Examiner) in view of Serre (US 20190193825 A1). 
(Applicant’s reference number are in parenthesis, Examiner’s corresponding references are in bold square brackets.)
	Regarding Claim 1, Mingucci discloses a Rig (2) for a nautical means, comprising: a reference plane (P1) that coincides with a symmetry plane extending in longitudinal and vertical direction of the hull (6) of the nautical means; at least one sail in the shape of a wing (4) [Figure 1], that differs from a traditional sail in that has a wing profile for the generation of aerodynamic thrust (L) [Examiner notes a traditional sail has a wing profile when it is operating, i.e. filled with wind], wherein the wing can be rigid, semi-rigid, soft or inflatable, in the case of a rigid wing has articulated modules; at least one rigid support (3) capable of supporting said wing and transmitting a propulsive thrust to the hull of the nautical means given by the aerodynamic thrust generated by the wing when it takes wind[Figure 1]; wherein the wing comprises a first and a second main face (4a, 4b) opposite to each other; the rigid support (3) being capable of supporting the wing at least in a first operating configuration in which at least a main portion of the first or second face is facing a first side of the reference plane (P1) and in a second operating configuration in which said main portion is facing the opposite side of the reference plane[Figure 1a, c]; the rigid support comprising a wing sliding path (18) for switching from the first to the second operating position and vice versa; wherein the support is capable of supporting the wing or a main portion thereof alternately from one side or the other of the reference plane switching from one operating configuration to the other so as to allow the wing itself to take wind always on the same side, [Figure 1a, c]which then acts as a tack in both configurations; wherein the rigid support comprises at least one mast with at least two opposed portions with respect to the reference plane and at least one connecting portion of the two opposed portions, where said two opposed portions and the connecting portion define said sliding path to generate the overturning of the wing with respect to said reference plane, said path causing the overturning of the orientation of the wing with respect to said reference plane [Figure 1b].  Mingucci does not explicitly disclose wherein the wing profile for the generation of aerodynamic thrust (L) also provided with a thickness that is influential on the same aerodynamic thrust and said wing sail having an asymmetrical wing profile.
	Serre discloses a wing sail wherein the wing profile for the generation of aerodynamic thrust (L) also provided with a thickness that is influential on the same aerodynamic thrust and said wing sail having an asymmetrical wing profile. (See Fig. 2, See Fig. 3.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the sail of Mingucci with the asymmetrical wing sail of Serre.  The motivation to modify Mingucci, as disclosed in Serre is the invention device allows remedying all disadvantages of the rigid sail, while simplifying maneuvers (paragraph 2) while still providing the aerodynamic benefits of a wing sail.

Regarding Claim 16, Mingucci in view of Serre discloses a rig according to claim 15, characterized in that each support supports a single wing only. [Mingucci Fig. 1]

Regarding Claim 17, Mingucci in view of Serre discloses a rig according to claim 15, further comprising a means for modifying the aerodynamic thrust, to be transmitted to the hull of the nautical means through the rigid support to generate the propulsive thrust [Mingucci Fig. 1], the modification means comprise at least actuating means (17) for the wing (4) displacement between the two operating configurations [Mingucci Fig. 1],  they further comprise means for adjusting the thrust. [Serre Claim 1]

Regarding Claim 18, Mingucci in view of Serre discloses a Rig according to claim 15, wherein said two opposed portions (9) each comprise at least one linear stretch, and wherein preferably said connecting portion (10) comprises at least one curved stretch. [Mingucci Fig. 1.  A curved line is linear.]

Regarding Claim 19, Mingucci in view of Serre discloses a Rig according to claim 18, characterized in that the mast is in the shape of "U" or "O" that are symmetrical with respect to said reference plane. [Mingucci Fig. 1.  A curved line is linear.]

Regarding Claim 20, Mingucci in view of Serre discloses a Rig according to claim 15, wherein said wing profile comprises a proximal portion (11) to said support (3) and a distal portion (12) from said support (3), wherein said proximal portion (11) has a width greater than said distal portion (12), said wing profile being concave on one of the main faces and preferably convex on the other. [Serre Fig. 3.]

Regarding Claim 21, Mingucci in view of Serre discloses according to claim 15, characterized in that the wing is coupled to the support and oriented in order to generate at least one maximum aerodynamic thrust directed towards the reference plane both in the first and in the second operating configuration, or is oriented in order to generate an aerodynamic thrust directed away from the reference plane both in the first and in the second operating configuration. [Mingucci Fig. 1 and Serre Fig. 3. These claimed alternatives cover both operating scenarios.  See MEPE 2114.]

Regarding Claim 22, Mingucci in view of Serre discloses a Rig according to claim 21, characterized in that the wing can be attached and detached from the support [Examiner notes that a person of ordinary skill in the art recognizes sails can be attached and detached with the right tools.  See MPEP 2114 regarding function limitations of an apparatus.  See Applicant’s specification paragraph 14 regarding special sails for special occasions.] to switch from one of said maximum aerodynamic thrust directions to the other and vice versa.

Regarding Claim 23, Mingucci in view of Serre discloses a Rig according to claim 15, wherein said wing (4) comprises a plurality of modules (13), preferably divided along planes perpendicular to said reference plane, and association means (14) for the association, preferably removable, of each module (13) with an adjacent module, each module (13) being free in rotation, at least by a predetermined angle, with respect to an adjacent module. [See Serre Fig. 3.  At least some angle of rotation exists and is predetermined before some event.]

Regarding Claim 24, Mingucci in view of Serre discloses a Rig according to claim 13, wherein said two opposed portions (9) each comprise at least one essentially linear stretch [Mingucci Fig. 1.  A curved line is linear.], and wherein preferably [This one is still in the claims] said connecting portion (10) comprises at least one curved stretch wherein said driving means (17) comprise a plurality of connecting elements for the removable connection between said wing (4) and said mast (3) and at least one connecting element for each of said modules (13), each of said modules (13) being selectively associable to, and removable from, said mast (3), said connecting elements being slidable along the extension direction of said mast (3). (See Serre Fig. 3)

Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mingucci (ITRN20110009A1 provided by Applicant) in view of Serre (US 20190193825 A1) and further in view of Cordier (US 20110303140 A1). 
Regarding Claim 26, Mingucci in view of Serre disclose discloses Rig according to claim 24, but does not explicitly disclose wherein said connecting elements are removable from said wing (3) and/or from said mast (4), said connecting elements having a T-shape and being rotatable with respect to said wing (3) and/or with respect to said mast (4) for the attachment of said connecting elements, and a release of the same, to/from said mast.
	Cordier discloses wherein said connecting elements are removable from said wing (3) and/or from said mast (4), said connecting elements having a T-shape and being rotatable with respect to said wing (3) and/or with respect to said mast (4) for the attachment of said connecting elements, and a release of the same, to/from said mast. [See Fig. 5]  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the connecting element of Serre for the connecting element of Cordier.  The motivation to modify Serre is “This assembly not only allows rotation of the panel 60 around the axis X.sub.2-X'.sub.2 but also multi-directional angular pivoting around the axis X.sub.2-X'.sub.2 at an angle whose value is determined by the authorised clearance of the sail 6 in the horizontal plane compatible with the clearance given to the boom. It provides an additional degree of flexibility to the device.” (paragraph 108)

Regarding Claim 25, Mingucci in view of Serre  and further in view of Cordier discloses a Rig according to claim 12, wherein said connecting elements are free in rotation on a plane essentially perpendicular to said mast (3) at least by a predetermined angle [The degree of free rotation is predetermined.  See Cordier Fig. 5.], of an angle of about 180.degree., said wing (4) being able to rotate with respect to said mast (3) by a stretch at least equal to said predetermined angle. [See Cordier Fig. 5.]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11072407. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are slightly broader lacking the feature of “the articulating modules are hinged to each other along adjacent edges thereof so that the articulating modules move with respect to each other during the overturning of the wing sail along the sliding path.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        10 Sept 2022